Citation Nr: 9910145	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder on 
a direct basis.

2.  Entitlement to service connection for a back disorder 
secondary to bilateral pes planus.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to an increased (compensable) rating for the 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1977 to April 1978.  He appealed to the Board of Veteran's 
Appeals (Board) from October 1994 and September 1995 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which, collectively, 
denied:  1) his petition to reopen a claim for service 
connection for a back disorder on a direct basis; 2) his 
claim for service connection for a back disorder secondary to 
bilateral pes planus ("flat feet"); 3) his claim for 
service connection for schizophrenia; and 4) his claim for a 
compensable rating for the bilateral pes planus.

In October 1996, the veteran testified at a hearing at the RO 
in support of his claims.  In September 1997, the Board 
remanded his case to the RO to clarify whether he wanted to 
testify at another hearing at the RO before a Member 
of the Board (i.e., at a Travel Board hearing).  He indicated 
in statements submitted in November and December 1997 that he 
did not want to testify at such a hearing.  The Board again 
remanded his case to the RO in May 1998, for consideration 
of additional evidence.  The RO considered the additional 
evidence, notified the veteran in a Supplemental Statement of 
the Case (SSOC) of its decision continuing to deny his 
claims, and gave him and his representative an opportunity to 
submit other evidence or argument in response.  The RO 
returned the case to the Board in November 1998 for further 
appellate review.

The claim for an increased (compensable) rating for the 
bilateral pes planus condition will be addressed in the 
REMAND portion of this DECISION following the ORDER, whereas 
the remaining claims will be adjudicated.


FINDINGS OF FACT

1.  Initially in July 1978, and more recently in March 1989, 
February 1992, December 1993, June 1994, and October 1994, 
the RO denied the veteran's claim for service connection for 
a back disorder-which he premised on the theory of direct 
incurrence in service-because there was no medical evidence 
indicating he had a back disorder of any sort.

2.  The RO notified the veteran of each of its decisions 
denying his claim and of his procedural and appellate rights, 
and he did not perfect a timely appeal concerning any of 
them.

3.  New evidence has been added to the record since the 
October 1994 RO decision that is relevant and probative of 
the veteran's purported entitlement to service connection for 
a back disorder on a direct incurrence basis, and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.

4.  Although the medical evidence of record confirms the 
veteran has a back disorder and suffers from schizophrenia, 
there is no competent medical evidence or opinion linking 
either of these conditions to his service in the military, 
or, in the case of the back disorder, to his service-
connected bilateral pes planus deformity.



CONCLUSIONS OF LAW

1.  The RO's October 1994 decision denying the veteran's 
claim for service connection for a back disorder on a direct 
basis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence concerning this claim has been 
submitted, and the requirements to reopen it have been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  The claims for service connection for a back disorder and 
schizophrenia, based on direct or presumptive incurrence in 
service, or, in the case of the back disorder, as secondary 
to the service-connected bilateral pes planus deformity, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for a Back Disorder 
on a Direct Basis

The RO initially denied service connection for a back 
disorder in July 1978.  At the time of that decision, the 
veteran premised his claim entirely on the theory of direct 
incurrence in service.  The pertinent evidence available to 
the RO consisted of his service medical and personnel 
records, which showed absolutely no complaints concerning his 
back and no treatment or diagnosis of a back disorder, 
including when examined in February 1978 for discharge from 
the military.  His period of active duty ended in April 1978.  
Also of record at the time of the RO's decision was the 
report of a VA examination conducted shortly after service, 
in June 1978, which also did not contain objective clinical 
evidence of any sort of back disorder.  Consequently, the RO 
determined that service connection was not warranted because 
there was no indication of the existence of a back disorder, 
either during service or during the months since discharge.  
Later in July 1978, the RO notified the veteran of the 
decision denying his claim and of his procedural and 
appellate rights, and he did not perfect a timely appeal; 
hence, the RO's decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

More recently, the RO denied the claim, for the same reasons, 
in March 1989, February 1992, December 1993, June 1994, and 
October 1994.  On each of those occasions, the RO 
appropriately notified the veteran of its decision, and of 
his procedural and appellate rights, and he did not perfect a 
timely appeal, so those RO decisions became final and binding 
on him as well, based on the evidence of record when they 
were issued.  Although, after the latter decision, he 
submitted a timely Notice of Disagreement (NOD) in November 
1994, and was provided a Statement of the Case (SOC) 
concerning his claim in December 1994, he did not thereafter 
complete the steps necessary to "perfect" an appeal by the 
submission of a timely substantive appeal or equivalent 
statement.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.203.  Instead, he withdrew (canceled) his pending 
claim in a written statement he submitted later in December 
1994, so the RO decision from which that appeal was 
initiated, but not perfected, is final and binding on him 
just as in the case of the earlier RO decisions.  
See 38 C.F.R. § 20.204.

It was not until after the September 1995 RO decision denying 
the petition to reopen the claim that the veteran perfected 
an appeal to the Board.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the October 1994 RO decision that would 
permit the reopening of the claim for service connection for 
a back disorder on a direct basis.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because of the Board's 
decision to reopen his claim for the reasons set forth below.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence associated with the claims file since the 
October 1994 RO decision includes medical records concerning 
treatment the veteran received in a VA outpatient clinic and 
emergency room on various occasions during 1994 
(in March, June, September, October, etc.), when his doctors 
diagnosed, among other conditions, chronic low back pain.  
Other records submitted concerning more recent treatment he 
received in the VA outpatient clinic at various times during 
1995, 1996, and 1997, show an essentially identical 
diagnosis, and back pain, albeit by history, also was 
diagnosed by a VA physician who examined him for compensation 
purposes in November 1996.  The diagnosis was based, in part, 
on the results of X-rays that were taken of the lumbosacral 
spine during that examination, which disclosed evidence of a 
minimal degree of kyphosis, centered at the third and fourth 
lumbar vertebrae (L3-L4), and a mild degree of scoliosis in 
this same area with convexity to the left.  Furthermore, that 
same VA physician also indicated in the report of his 
evaluation that, according to the veteran's account, he had 
been experiencing the back pain since an injury in service.

This evidence concerning the treatment and evaluation the 
veteran received from VA is "new" since it was not 
physically of record when the RO denied his claim in October 
1994, and since it is not otherwise duplicative of the 
evidence that was on file at the time of that decision.  
However, this evidence also is "material" because it 
provides proof of current disability, as indicated by the 
repeated diagnosis of chronic low back pain, which, 
incidentally, was one of the reasons the RO denied the claim 
in October 1994 (and on all occasions prior to that), but 
also because this evidence provides a basis for linking the 
chronic low back pain and related pathology to the veteran's 
service in the military and, in particular, to trauma he 
reportedly sustained during service.

In light of the fact that the records concerning the 
treatment and evaluation by VA are sufficient to satisfy the 
new and material evidence requirement means that a discussion 
of the other evidence that has been submitted since the RO's 
October 1994 decision is unnecessary.  Also in light of this 
fact, this claim must be reopened and considered, along with 
the other claims for service connection, on a de novo basis.

B.  Service Connection for a Back Disorder, Based on Direct 
Incurrence in Service or, Alternatively, as Secondary to the 
Service-Connected Bilateral Pes Planus; and Service 
Connection for Schizophrenia

In two recent precedent cases, the United States Court of 
Appeals for Veterans Claims (Court), which, prior to March 1, 
1999, was referred to as the United States Court of Veterans 
Appeals, indicated that a determination that new and material 
evidence has been submitted is no longer sufficient to 
conclude that the claim is "well grounded," meaning at 
least "plausible...or capable of substantiation."  
See Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc); Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc); see also 
38 U.S.C.A. § 5107(a).  The initial burden of showing that 
the claim is well grounded resides with the veteran, and if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim 
is well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. 78, 81-82 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  The nexus requirement may be satisfied 
by evidence showing that a chronic condition subject to 
presumptive service connection, such as a psychosis like 
schizophrenia, became manifest to a compensable degree 
within a prescribed period of time after service (one year 
for schizophrenia).  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. at 81-82.  The court also has held, however, 
although a claim need not be conclusive to be well grounded, 
competent evidence-and not just allegations-to justify 
concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The court has further held that, where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).

During his hearing at the RO in October 1996, and in numerous 
written statements submitted at other times during the course 
of his appeal, the veteran alleged that he initially injured 
his back while on active duty in the military, and that he 
has experienced problems with it ever since.  He also 
alleged, in the alternative, that the problems with his back 
are the result of his service-connected bilateral pes planus 
deformity (i.e., his "flat feet"), and he attributed his 
schizophrenia to his service in the military as well.

Despite his contentions, there is no indication in the 
veteran's service medical records that he had complaints 
while on active duty in the military concerning his back or 
of symptoms associated with schizophrenia, and neither a back 
disorder nor schizophrenia was diagnosed during service or, 
in the case of the schizophrenia, within the one-year 
presumptive period after service.  There also was no clinical 
evidence of either a back disorder or schizophrenia when a VA 
physician examined the veteran for compensation purposes 
shortly after service in July 1978.  In fact, that VA 
examiner essentially indicated in the report of his 
evaluation that there was absolutely no clinical evidence of 
a condition other than the bilateral pes planus deformity 
(and callosities on the veteran's 2nd and 3rd toes).  Thus, 
the provisions pertaining to chronicity or continuity of 
symptomatology of a condition shown in service (see 38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488, 498 (1997)), 
or those pertaining to manifestation of a chronic condition 
within an applicable presumptive period (such as 
schizophrenia, as noted above), are not applicable.

Although both a back disorder and schizophrenia have been 
diagnosed on numerous occasions during the years since 
service, as indicated by the records of the treatment and 
evaluation the veteran has received from VA (both as an 
outpatient and inpatient, and while being examined for 
compensation purposes), there still is no competent medical 
opinion linking either his back disorder or schizophrenia to 
his service in the military, including any trauma purportedly 
sustained therein, or, in the case of his back disorder in 
particular, to his service-connected bilateral pes planus 
deformity.  Just as in the case of his claims for service 
connection that are based on direct or presumptive incurrence 
of the conditions at issue in service, to warrant service 
connection for the back disorder on a secondary basis-on the 
alternative premise that the condition is proximately due to 
or the result of the service-connected bilateral pes planus 
deformity, or for the degree of aggravation to the 
nonservice-connected back disorder that is proximately due to 
or the result of the service-connected bilateral pes planus 
deformity-there must be competent medical evidence 
suggesting such a relationship.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no 
such evidence in this case, either insofar as the veteran's 
claims are premised on the notion of direct or presumptive 
incurrence in service of the back disorder and schizophrenia, 
or, alternatively, to the extent he is alleging that the back 
disorder was caused or aggravated by the bilateral pes planus 
deformity.

Even though the VA physician who examined the veteran in 
November 1996 diagnosed back pain and indicated the veteran 
had a history of it, the VA examiner did not, in turn, link 
the back pain and related pathology to the veteran's service 
in the military, or to any trauma he may have sustained 
during service.  The brief reference in the report of that 
evaluation to a history of pain dating back to an injury in 
service was based entirely on statements made by the veteran, 
himself, in the course of being examined, and his statements 
and, more importantly, the history derived therefrom, are not 
supported by his actual service medical records, which make 
absolutely no mention whatsoever of any complaints or 
treatment for a back disorder, including related to trauma.  
The same is true of the records of the treatment and 
evaluation he received for many years after service, during 
which time no back disorder of any sort was diagnosed or 
suggested by his complaints.  Therefore, the report of the 
November 1996 VA examination is not sufficient to make his 
claim well grounded.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (where the Court held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).

It also is worth mentioning that a significant portion of the 
remaining medical evidence on file, particularly, records 
concerning treatment the veteran received in July 1995, and 
on various occasions on follow-up for several months 
thereafter, including in November 1995, indicate that he 
injured his back long after service while working at his 
civilian job (as a porter in a restaurant).  By all accounts, 
this incident occurred in July 1995, which, obviously, was 
subsequent to the complaints and diagnosis of chronic low 
back pain that were noted by VA doctors who examined the 
veteran during the previous year.  He says this shows that he 
had problems with his back prior to this incident, and that 
this injury aggravated the injury he initially sustained to 
his back while in the military, which apparently is his way 
of discounting any notion that the incident after service is 
the primary cause for his current back problems.  Again 
though, there is no medical evidence or opinion supporting 
his allegations.

Furthermore, since the veteran and all of the others who have 
submitted statements on his behalf do not possess, or profess 
to have, any sort of medical training or expertise, they do 
not have the competence to give an opinion as to whether his 
current back disorder or schizophrenia is related to his 
service in the military, to any trauma sustained therein, or, 
in the case of the back disorder, to his service-connected 
bilateral pes planus deformity.  Consequently, their opinions 
in this regard have absolutely no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board emphasizes that allegations, alone, are not 
sufficient to make a claim plausible; there must be competent 
evidence to support the allegations, and here there is none.  
See Tirpak, 2 Vet. App. at 610-611.  Indeed, 
lay hypothesizing, particularly in the absence of any 
supporting medical evidence, is to be avoided and cannot 
constitute competent evidence in support of a claim.  
See Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).

Since the veteran has not satisfied his burden of submitting 
evidence sufficient to show that any of his claims for 
service connection are well grounded, VA is under no "duty 
to assist" him in developing the evidence pertinent to his 
claims.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
schizophrenia essentially on the merits, while the Board has 
concluded this claim is not well grounded.  However, the 
court has held that "when the RO does not specifically 
address the question of whether a claim is well grounded, but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Aside from this, when denying 
the claim essentially on the merits, and when notifying the 
veteran of the reason for the denial in an April 1995 SOC, 
the RO included a citation to the law (section 5107(a)) 
requiring that evidence be submitted sufficient to show that 
the claim is well grounded.  The SOC also contained citations 
to the laws and regulations that govern the adjudication of a 
claim for service connection on the merits.  Likewise, 
another SOC the RO provided the veteran in December 1995 
concerning the claims pertaining to his back disorder also 
included both the citations regarding the need for there to 
be evidence showing the claim is well grounded and the 
requirements for establishing service connection on the 
merits, including on a secondary basis in the manner alleged 
by the veteran.  Clearly then, he also is not prejudiced by 
the Board's decision to deny the claim concerning his back as 
not well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1994).  Also, the Board views its (and the RO's) 
discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claims well grounded 
and warrant full consideration on the merits.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
the VA has met its duty to inform him of the evidence 
necessary to support his claims.  See 38 U.S.C.A. § 5103(a).


ORDER

The petition to reopen the claim for service connection for a 
back disorder on a direct basis is granted, and the claim is 
hereby reopened.

As evidence of well-grounded claims have not been submitted, 
service connection for a back disorder, on either a direct 
basis or as secondary to the service-connected bilateral pes 
planus deformity, and for schizophrenia, is denied.


REMAND

Unlike his claims for service connection, the veteran's claim 
for an increased rating for his bilateral pes planus 
deformity is "well grounded" since he alleges that a higher 
(i.e., compensable) rating is justified because the condition 
has grown worse.  38 U.S.C.A. § 5107(a); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  Since this 
claim is well grounded, VA has a "duty to assist" him in 
fully developing the evidence pertaining to it, which 
includes having him undergo an appropriate examination to 
obtain a medical opinion concerning the present severity of 
his bilateral pes planus deformity and whether there is a 
relationship between this condition (or its associated 
symptoms) and other conditions affecting his feet that are 
not service connected.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

The veteran's primary complaint concerning his feet is that 
he experiences recurring pain, especially during prolonged 
standing or walking.  Records show that he received treatment 
for this in a VA outpatient clinic in August and November 
1993, March and June 1994, April 1995, and more recently in 
April and December 1997.  His doctors prescribed orthopedic 
("corrective") shoes in an effort to alleviate his pain, 
but, despite this, it reportedly persists.  X-rays taken of 
his feet in August 1995 were negative for signs of fracture, 
a bony defect, lytic lesion, soft tissue swelling, or joint 
effusion.

A VA physician who examined the veteran in November 1996 
noted several inconsistencies in his responses to tests aimed 
at discerning the extent, if any, that he has actual 
functional impairment in his feet due to the pain, and the 
diagnosis recorded at the conclusion of that evaluation was 
not limited to the service-connected bilateral pes planus 
condition, but also noted a history of frostbite, by the 
veteran's own account.

Other significant evidence of record includes a December 1997 
statement from one of the veteran's private physicians, who, 
as a podiatrist, is a specialist in foot disorders.  This 
doctor indicated he treated the veteran that month for 
complaints of generalized pain in his feet, and that the 
examination was remarkable for evidence of neuro-vascular 
deficiency, hyperkeratotic lesions on the dorsal aspect 
of the 2nd and 3rd toes of his left foot, and on his heels, 
and a hammer toe deformity involving the 2nd and 3rd toes of 
both feet.  There also were signs of pain to touch on the 
soles of the feet, and X-rays were consistent with an 
exostosis hallux deformity.  There were multiple diagnoses-
aside from the bilateral pes planus condition-namely, 
plantar fasciitis, hammer toe deformities, and hyperkeratotic 
lesions.  The private podiatrist did not, however, specify 
whether any/all of these latter conditions (or their 
associated symptoms) are related or attributable to the 
service-connected bilateral pes planus deformity.  Since none 
of the other medical evidence of record addresses this 
important question either, the veteran must undergo an 
appropriate VA compensation examination to obtain a medical 
opinion concerning this matter.  See Gregory v. Brown, 8 
Vet. App. 563, 570 (1996), citing, among others, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  It is indeed unfortunate 
this additional development will no doubt result in further 
delay in deciding this claim, and the Board is mindful that 
the case was remanded for other unrelated reasons on two 
prior occasions during the course of the appeal.  However, 
the "duty to assist" is not discretionary and, in fact, VA 
adudicators are precluded from making determinations such as 
the ones at issue, themselves, which require a medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the claim for an increased rating for the 
bilateral pes planus deformity is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for an appropriate VA compensation 
examination to assess the present 
severity of his:  a) service-connected 
bilateral pes planus condition; b) to 
obtain a medical opinion as to whether 
there is a relationship between this 
deformity and several other conditions 
affecting his feet (bilateral plantar 
fasciitis, bilateral hammer toe 
deformities, hyperkeratotic lesions, 
etc.) that have been diagnosed, but which 
are not service connected; and c) if no 
such relationship is determined to 
exists, then the examiner must specify 
whether it is possible to distinguish the 
symptomatology attributable to the 
service-connected bilateral pes planus 
condition from that attributable to the 
nonservice-connected conditions.  
All indicated tests and studies must be 
completed and the results reported in 
detail.  It is imperative that the 
physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  

Concerning the service-connected pes 
planus deformity, the examiner also 
should comment on whether there 
is evidence of additional functional loss 
in the feet due to pain/painful motion, 
limited or excess movement, weakness, 
excess fatigability, or incoordination, 
and, if so, should attempt to quantify 
the degree of such functional impairment 
in terms of additional degrees of lost 
motion, etc.

The findings of the examiner, along with 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
(citing, if necessary, to specific 
evidence in the record), should be set 
forth in a typewritten report

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, the report should be returned, along 
with the claims file, for immediate 
corrective action.

3.  Upon completion of the aforementioned 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claim for an increased (compensable) 
rating for the service-connected 
bilateral pes planus deformity in light 
of all additional evidence received, and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  Unless the benefits requested by the 
veteran are granted to his satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and argument in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claim for an increased rating.  By this action, the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate disposition warranted in this case. The 
veteran need take no action until otherwise notified, but he 
and/or his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

